                     Case 1:19-cv-00145-ER Document 59 Filed 06/03/19 Page 1 of 3



                                                FEDER KASZOVTTZ LLP
                                                     ATTORNEYS AT LAW


                                                    845 THIRD AVENUE
                                                NEW YORK. NY 10022-6601

EMAIL;                                             TELEPHONE; I2II 886-8200                             FACSIMILE;    212’ 308-7776



                                                                                                         A pre-motion conference in this
                                                                                                         action will be held on Friday,
                                                                     May 28, 2019                        June 14, 2019, at 2:00pm.
         VIA ECF
         Honorable Edgardo Ramos                                                                         SO ORDERED.


                         Re:      Troika Media Group, Inc. et al v. Nicola Stephenson ci ano                      6/3/2019
                                  Civil Action Number 19-cv-00145 (ER)

         Dear Judge Ramos:

                As attorneys for the plaintiffs’, we write pursuant to Rule 2(A)(ii) of Your Honor’s
         Individual Practice Rules to seek leave to file a motion: (a) to disquali1’ opposing counsel2 from
         representing defendants in the Arbitration recently commenced pursuant to Your Honor’s Order
         dated April 24, 2O19 (Docket No. 57); and (b) to compel the Law Firm to provide previously
         requested legal services and billing information, which the Law Firm has repeatedly refused to
         provide.

                 As Your Honor is already aware based on the TRO issued on January 7, 2019 and the
         preliminary injunctions thereafter granted, this litigation stems from the Stephensons having sold
         their business to plaintiffs in late June 2018, thereafter becoming employees of the Company,
         then being terminated as employees following a death threat to the Company’s managing director
         and their then maliciously filing a mefltless insolvency proceeding in the U.K. against the
         Company’s U.K. subsidiary.

                 The Company’s proposed motion turns on the Law Firm’s breach of its duty of loyalty,
         conflict of interest, and breach of fiduciary duty stemming from its clandestinely working against




                    The plaintiff entities including the entities acquired in the transaction that gave rise to the
         instant dispute are sometimes individually or collectively referred to as the “Company.”
                 2
                      Tannenbaum. Helpem, Syracuse and Hirschtritt, LLP (the “Law Firm”).

                       While Your Honor’s Order, as per the parties’ stipulation, directed the parties to first
         proceed with mediation before U.S. Magistrate Judge Colt, the Law Firm subsequently advised the
         undersigned that its clients had changed their minds and no longer wished to proceed with mediation,
         insisting to go straight to Arbitration. As a result, the parties havejust recently filed their respective
         Demands for Arbitration.
           Case 1:19-cv-00145-ER Document 59 Filed 06/03/19 Page 2 of 3



the Company’s best interests, while supposedly representing it, by plotting with the Stephensons
to help them buy back the business which they had just sold to the Company for $13 million.4

         In connection with the sale of the business, the Law Firm executed an engagement letter
with one of the acquired entities, was paid a retainer, and after the acquisition, conlinued to
represent the Company. However, unbeknownst to the Company, while it was supposedly acting
as its attorneys and billing it for services purportedly being rendered to and for it, the Law Firm
was concealing the actual services it was rendering. In actuality, the Law Firm was providing
legal services to the Stephensons in ftirtherance of their scheme to topple the Company and
regain control and ownership of the acquired entities. The Law Firm’s role in this plot was
uncovered by emails once the Company gained access to the Company’s server afier this
litigation commenced and pursuant to the preliminary’ injunction issued by Your Honor, Docket
No. 37. Through these emails the Company learned that the description of services on its invoice
to the Company hid the true work the Law Firm was performing and never revealed that it was
aiding and abetting the Stephensons in their wrongful attempt to try to steal back the Company
by, inter alia, secretly advising the Stephensons regarding bogus claims that might pressure the
Company to succumb to a buy-back, revising draft letters for the Stephensons against the
Company, and advising them about their continued reffisal to turn over bank accounts, as
required by the acquisition agreements.

         The Law Firm’s conflict of interest is undeniable, and, in fact, the Law Firm has not
denied it. In response to requests for its withdrawal, the Law Firm has offered no defense beyond
its claim that plaintiffs waived the conflict of interest by allegedly delaying for three months in
seeking its disqualification. This “defense” is without merit on multiple grounds, including that
the Law Firm never obtained or even attempted to obtain an informed written waiver of the
conflict as required by Rules of Professional Conduct 1.7 and .9) Any delay, as shown below,
was largely the result of the Law Firm’s repeated refusal to provide information about its legal
services to the Company. In any event, the law is clear that a minor delay, particularly with no
prejudice to the party whose attorney is sought to be disqualified (the Arbitration is in its infancy,




            Issues of attorney disqualification and other issues relating to attorney ethical obligations are
beyond the purview of arbitrators, and accordingly plaintiffs seek to make this application before the
Court. BidermanludustriesLicensing, Inc. v. Avmar, NV, 173 A.D.2d 401, 570 N.Y.S.2d 33(1st Dept.
1991); Nw. Nat. Ins. Co. v. Disco, Lid, 2011 WL 4552997 (S.D.N.Y. Oct. 3,2011).

              Other than asserting its meritless excuse of delay (which tacitly acknowledges its conflict of
interest), the Law Firm, even after having received an advance copy of plaintiffs’ motion on May 22,
2018, with the relevant emails and plaintiffs’ supporting 24-page Memorandum of Law revealing their
misconduct, has refused plaintiffs’ request to explain orjustib’ its conduct, thus making this motion
necessary.

                                                      2
            Case 1:19-cv-00145-ER Document 59 Filed 06/03/19 Page 3 of 3



with no Arbitrator having even been selected, with the Arbitration now stayed by consent),
cannot prevent disqualification.6
        Recognizing how sacrosanct is a lawyer’s duty of loyalty to his or her client and the need
to prevent conflicts of interest, courts regularly cite to ethical rules of conduct to order
disqualification in circumstances far less egregious,7 such as here where the Law Firm secretly
represented adverse interests and adverse parties prior to litigation and afterwards.

        The Law Firm’s role in the Stephensons’ plot makes attorneys of the Law Firm necessary
witnesses who will likely testify adversely to the Stephensons and is a separate ground for its
disqualification under the attorney-witness rule. Rule of Professional Conduct 3.7; Noval
Williams Films LLC v Branca, 128 F.Supp.3d 781 (S.D.N.Y. 2015).

         Plaintiffs also seek leave to move to compel the Law Firm to provide the Company with
information and documents concerning the Law Firm’s legal services and billing during the
period it was representing the Company. The Company has been seeking such information since
January. The Law Firm first gave the Company the “run around” and later flatly refined to
provide such information,8 thus necessitating a Court order to compel it to provide information to
its client about the sen’ices it rendered while retained by that client.

                                                   Very truly yours,



                                                   David Sack

cc:     David Holahan, Esq.
        Dean Nicyper, Esq.


        6
           [D]isqualification is in the public interest, the court cannot act contrary to that interest by
permitting a party’s delay in moving for disqualification tojustit’ the continuance ofa breach of the
Code of Professional Responsibility.   .   .Although in an extreme case a party’s delay in making a motion
                                               .


for disqualification may be given some weight see Marco i’. Dulles, 169 F.Supp. 622, 632 (S.D.N.Y.
1959) (nineteen year delay), such extenuating circumstances are not present here. The three-year gap
between filing of the Emle action in 1968 and Patentex’s motion to disqualify Rabin in 1971 is not
extraordinary. Ernie, supra, 478 F.2d at 574 (some citations omitted). Accord GSJ Commerce Sols., Inc.
v. BabyCenter, L.L.C., 618 F.3d 204, 213 (2d Cir. 2010); Chinese Auto. Distributors ofAm. LLC v.
Bricklin, 2009 WL 47337, at *5 (S.D.N.Y. Jan. 8, 2009).

            E.g., N.Y. Rules ofProfessional Conduct 1.7, 1.9, and 1.13; Evans v. ArtekSys. Corp., 715
F.2d 788, (2” Cir. 1983); ErnIe Indus., Inc. v. Patentex, Inc., 478 F.2d 562 (2d Cir. 1973); 7’. C Theatre
Corp. v. Warner Bros. Pictures, 113 F. Supp. 265, 268 (S.D.N.Y. 1953); Intel Successor Corp., 321
B.R. 640, 650 (Bankr. S.D.N.Y. 2005).

             “In terminating a representation, a lawyer must take steps to the extent reasonably
practicable to protect the client’s interests, such as surrendering papers and property to which the client
                                                    ...


is entitled      Restatement (Third) of the Law Governing Lawyers § 33 (2000).


                                                          3
